DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” 
Scope of the claimed genus 
Claims 11, 12, 14-17, 19, and 20 are drawn to a method of treating a patient with an insulin related disorder comprising administering an insulin composition comprising diketopiperazine in a form suitable for pulmonary administration from between 10 minutes prior to beginning a meal to 30 minutes after beginning a meal. Claims 11, 12, and 14-16 require that the composition induces a maximum glucose elimination rate within 60 minutes of administration. Claims 17, 19, and 20 require that the composition induces a lower coefficient of variation at the 95% confidence interval of insulin exposure, or lower glucose elimination in said patient than the appropriate dose of subcutaneously administered insulin, where the total insulin exposure is substantially similar. The claimed genus is defined using functional and only minimal structural limitations.
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed. The specification and/or the prior art must establish which of the enormous number of possible insulin formulations that satisfy the structural limitations of the claim are also able to induce a maximum glucose elimination rate within 60 minutes of administration, a lower coefficient of variation at the 95% confidence interval of insulin exposure, or glucose elimination in said patient than the appropriate dose of subcutaneously administered insulin. 
Actual reduction to practice 

Assessment of whether disclosed species are representative of the claimed genus 
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The instant claims do not provide structural limitations for the formulation other than the requirement for insulin and a diketopiperazine microparticle. The insulin could be any insulin, variant or derivative. The diketopiperazine could be any cyclic dipeptide comprising any amino acid side chain, natural or unnatural. Therefore, the scope of the claim is potentially very broad with respect to structure of insulin and diketopiperazine, and the single disclosed formulation TECHNOSPHERE ®/Insulin is not representative. 
Identifying characteristics and structure/function correlation 
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of an insulin formulation that lead to the claimed functions of inducing a 
In conclusion, for these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention. Only those TECHNOSPHERE®/Insulin satisfies the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 and 5-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pfützner (Diabetes Technology & Therapeutics, 2002, Vol. 4, No. 5, pp. 589-594).
Pfützner teaches a pulmonary insulin formulation comprising insulin adsorbed to a fumaryl diketopiperazine microparticle (p. 591, col 1). Pfützner teaches pulmonary administration of the fumaryl diketopiperazine-insulin formulation to patients with an insulin-related disorder, type 2 diabetes (p. 592, col 2; Fig. 4). Pfützner teaches that the fumaryl diketopiperazine-insulin formulation can be used in proximity to the beginning of a meal (p. 593, col 2; p. 594, col 1).
The method taught by Pfützner meets all of the structural and active method step limitations of claim 1. With respect to claim 3, the formulation is dry powder (p. 592, col 1). With respect to claim 5, the patients have type 2 diabetes (p. 592, col 2; Fig. 4).
Regarding the dose, the claim uses functional language to limit the dose of the insulin composition comprising fumaryl diketopiperazine. Specifically, the claim requires that the dose yields a total insulin exposure that does not substantially exceed that produced by the appropriate subcutaneous dose of insulin. The claim allows for a total insulin exposure below that produced by the subcutaneous insulin, and allows for insulin exposures above that produced by the subcutaneous insulin that are not substantially above. Pfützner is silent with respect to total insulin exposure, however, the dosages taught by Pfützner are similar to the doses exemplified in the instant specification (compare 25, 50 and 100 U in Pfützner to 48 U in Examples 2-4, 6 to 48 U in Example 5, multiples of cartridges containing 6, 12 or 24 U in Example 6, 12 or 24 U in Example 8, up to 56 U in Example 6, 100 U in Examples 1, 6, and 7). Given the similarity between the prior art doses and the doses exemplified in the specification, there is a reasonable expectation that total insulin exposure resulting from using the prior art doses of insulin complexed with fumaryl diketopiperazine would meet the requirements for this 
Pfützner is silent with respect to glucose excursions, HbA1c ratios, and postprandial hypoglycemia resulting from administration of insulin composition comprising fumaryl diketopiperazine. MPEP § 2112.02 states: “The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the ‘use’ is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)” In the instant case, the limitations regarding total insulin exposure relative to subcutaneous administration in claim 1, postprandial glucose excursions in claims 1 and 6-9, HbA1c ratios in dependent claim 10, and the risk of postprandial hypoglycemia in claim 2, are a result or property of the administered insulin complexed with fumaryl diketopiperazine. Because the prior art teaches administering the same composition, to the same patients and in the same manner, these functional limitations are inherently met.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Steiner (US 6,652,885). The following documents are identical to US 6,652,885: WO 01/00654, US 6,444,226, US 7,648,960, US 7,943,178, US 8,389,470, US 8,889,099, US 9,006,175, and US 9,801,925. In addition, US 7,943,572 claims priority to US 6,444,226. The anticipation rejection is presented referencing US 6,652,885.
Steiner teaches administering insulin complexed with fumaryl diketopiperazine (claim 2), in a dry powder form to the lungs via inhalation (claim 3) to a type 2 diabetic (claim 5).  The composition is administered concurrently with, or less than about 20 minutes prior to, a meal (claim 4). 

   Regarding the dose, the claim uses functional language to limit the dose of the insulin complexed with fumaryl diketopiperazine. Specifically, the claim requires that the dose yields a total insulin exposure that does not substantially exceed that produced by the appropriate subcutaneous dose of insulin. The claim allows for a total insulin exposure below that produced by the subcutaneous insulin, and allows for insulin exposures above that produced by the subcutaneous insulin that are not substantially above. Steiner is silent with respect to total insulin exposure. Steiner teaches the administration of a specific dose of insulin complexed with fumaryl diketopiperazine to type 2 diabetics by a pulmonary route, “the composition is provided in one or more unit doses of insulin, each dose equivalent to about 6 IU of insulin” (claim 6, US 6,652,885). The one or more unit doses of insulin, each dose equivalent to about 6 IU of insulin, of insulin complexed with fumaryl diketopiperazine has inherent properties, including the ability to expose the patient to which it is administered to a total amount of insulin. It is noted that multiples of 6 IU, the dose reported in Steiner, is a dose tested and referenced throughout the instant specification as being suitable for administration and use specification (see 48 U in Examples 2-4, 6 to 48 U in Example 5, multiples of cartridges containing 6, 12 or 24 U in Example 6, 12 or 24 U in Example 8). Given the variability and breadth of the claim limitation requiring that total insulin exposure must not “substantially” exceed exposure from an “appropriate” subcutaneous dose, and the fact that the instant specification discloses the same dose, the method taught by Steiner inherently meets the claim limitation. 
In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the ‘use’ is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)” In the instant case, the limitations regarding total insulin exposure relative to subcutaneous administration in claims 1 and 17, postprandial glucose excursions in claims 1 and 6-9, HbA1c ratios in dependent claims 10 and 16, glucose elimination rate in claims 11 and 12, and the risk of postprandial hypoglycemia in claims 2, 15, and 20, are a result or property of the administered insulin complexed with fumaryl diketopiperazine. Because the prior art teaches administering the same composition, to the same patients and in the same manner, these functional limitations are inherently met.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pfützner (Diabetes Technology & Therapeutics, 2002, Vol. 4, No. 5, pp. 589-594).
Pfützner teaches a pulmonary insulin formulation comprising insulin adsorbed to a fumaryl diketopiperazine microparticle (p. 591, col 1). Pfützner teaches pulmonary administration of the fumaryl diketopiperazine-insulin formulation to patients with an insulin-related disorder, type 2 diabetes (p. 592, col 2; Fig. 4). 
Pfützner does not teach that the insulin-fumaryl diketopiperazine formulation is administered from 10 minutes prior to beginning a meal to 30 minutes after beginning a meal. It would have been obvious to do so given that Pfützner teaches that the fumaryl diketopiperazine-insulin formulation can be used in proximity to the beginning of a meal or for prandial administration (p. 593, col 2; p. 594, col 1). One of ordinary skill in the art would interpret the timing to be within the claimed range of 10 minutes prior to beginning a meal to 30 minutes after beginning a meal given that Pfützner teaches that the insulin-fumaryl diketopiperazine formulation exhibits a very rapid systemic insulin uptake (insulin Tmax approximately 12-14 min), a fast onset of action (maximum activity approximately 20-30 min), and a short duration of action (approximately 2-3 hours) (abstract). There would have been a reasonable expectation of success given that the pharmacokinetics reported by Pfützner are suitable for prandial use of the formulation (p. 593): “The brief interval between administration and appearance of the maximal serum insulin levels is considerably shorter than the corresponding intervals observed in previous studies after inhalation of other pulmonary insulin formulations or with s.c. injection of rapid-acting insulin analogs. A rapid increase in serum insulin concentrations followed by a rapid onset of action may have a beneficial effect, especially in patients with early Type 2 diabetes lacking the first 
The method taught by Pfützner meets all of the structural and active method step limitations of claims 1, 4, 11, 13, 17, and 18. With respect to claim 3, the formulation is dry powder (p. 592, col 1). With respect to claims 5, 14, and 19, the patients have type 2 diabetes (p. 592, col 2; Fig. 4).
Regarding the dose in claims 1-10, the claims use functional language to limit the dose of the insulin complexed with fumaryl diketopiperazine. Specifically, the claims require that the dose yields a total insulin exposure that does not substantially exceed that produced by the appropriate subcutaneous dose of insulin. The claims allow for a total insulin exposure below that produced by the subcutaneous insulin, and allow for insulin exposures above that produced by the subcutaneous insulin that are not substantially above. Pfützner is silent with respect to total insulin exposure, however, the dosages taught by Pfützner are similar to the doses exemplified in the instant specification (compare 25, 50 and 100 U in Pfützner to 48 U in Examples 2-4, 6 to 48 U in Example 5, multiples of cartridges containing 6, 12 or 24 U in Example 6, 12 or 24 U in Example 8, up to 56 U in Example 6, 100 U in Examples 1, 6, and 7). Given the similarity between the prior art doses and the doses exemplified in the specification, there is a reasonable expectation that total insulin exposure resulting from using the prior art doses of insulin complexed with fumaryl diketopiperazine would meet the requirements for this effect in the claims, especially given that the claims allow for a range of insulin exposures that "do not substantially exceed" that produced by the appropriate subcutaneous dose.
Pfützner is silent with respect to glucose excursions, glucose elimination rate, coefficient of variation, HbA1c ratios, and postprandial hypoglycemia resulting from administration of insulin Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, the limitations regarding total insulin exposure relative to subcutaneous administration in claim 1, postprandial glucose excursions in claims 1 and 6-9, HbA1c ratios in dependent claim 10, the risk of postprandial hypoglycemia in claims 2, 15, and 20, the glucose elimination rates in claims 11, 12, 15-17, and coefficient of variation in claim 17, flow from using the insulin complexed with fumaryl diketopiperazine in the manner taught by and obvious over Pfützner. 

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Leone-Bay (US 8,278,308 (identical to US 7,820,676 and US 9,259,471) in view of Pfützner (Diabetes Technology & Therapeutics, 2002, Vol. 4, No. 5, pp. 589-594).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified 
Leone-Bay teaches administering insulin complexed with fumaryl diketopiperazine in a dry powder form via inhalation to the pulmonary system (claims 6, 9 and 13).  
Leone-Bay does not teach that the subject has an insulin-related disorder or that administration occurs in proximity to beginning a meal.
Pfützner teaches administering a dry powder insulin complexed with fumaryl diketopiperazine (Technosphere/Insulin) to type 2 diabetics by a pulmonary route (Figure 4, p. 592, col 1, p. 591, col 1). 
It would have been clearly obvious to one of ordinary skill in the art that the “patient in need of treatment” in the method of delivering insulin taught by Leone-Bay would include type 2 diabetics. One of ordinary skill in the art would have been particularly motivated to use the pulmonary delivery of insulin complexed with fumaryl diketopiperazine to treat these patients based on the pharmacokinetic and pharmacodynamics properties of the composition reported by Pfützner (p. 593): “The brief interval between administration and appearance of the maximal serum insulin levels is considerably shorter than the corresponding intervals observed in previous studies after inhalation of other pulmonary insulin formulations or with s.c. injection of rapid-acting insulin analogs. A rapid increase in serum insulin concentrations followed by a rapid onset of action may have a beneficial effect, especially in patients with early Type 2 diabetes lacking the first phase of insulin release that is observed in healthy volunteers after a glucose load. The shorter duration of action of Technosphere/Insulin as compared with subcutaneously injected insulins may also better mimic the physiological insulin requirements to cover prandial glucose absorption. The ideal meal-time insulin requires a fast onset and a short duration of action of 2-3 h. This profile is most relevant to the effective treatment of Type 2 diabetes.” With respect to the timing of administration, Pfützner teaches that the composition is ideally administered at 
The method obvious over Leone-Bay and Pfützner meets all of the structural and active method step limitations of claim 1. With respect to claim 3, the formulation is dry powder (Leone-Bay, claims 6, 9 and 13).With respect to claims 4, 11, and 17, at mealtime falls within the claimed range (Pfützner, p. 595, col. 2). With respect to claims 5, 14, and 19, type 2 diabetics have diabetes mellitus (Pfützner, p. 593). With respect to claims 13 and 18, insulin is complexed with fumaryl diketopiperazine (Leone-Bay, claim 6).
The limitations regarding total insulin exposure relative to subcutaneous administration in claims 1 and 17, postprandial glucose excursions in claims 1 and 6-9,  HbA1c ratios in dependent claims 10 and 16, glucose elimination rate in claims 11 and 12 and risk of postprandial hypoglycemia in claims 2, 15, and 20, are functional effects. Given that a method of administering the same composition, to the same patients and in the same manner is rendered obvious by Leone-Bay and Pfützner, these functional effects are met because they would occur as a result of practicing the obvious method. 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable each of the following issued patents in view of Pfützner (Diabetes Technology & Therapeutics, 2002, Vol. 4, No. 5, pp. 589-594, cited by Applicant):
claims 1-16 of US 7,943,572;
claims 1-33 of US 8,119,593;
claims 1-13 of US 7,820,676;
claims 1-14 of US 8,278,308;
claims 1-21 of US 9,259,471;
claims 1-18 of US 7,799,344;
claims 1-25 of US 7,803,404;

claims 1-10 of US 9,283,193;
claims 1-16 of US 9,446,001;
claims 1-20 of US 9,717,689;
claims 1-16 of US 8,039,431;
claims 1-27 of US 8,512,932;
claims 1-24 of US 9,241,903;
claims 1-71 of US 8,424,518;
claims 1-21 of US 8,912,193;
claims 1-18 of US 9,192,675;
claims 1-20 of US 9,339,615;
claims 1-17 of US 9,446,133;
claims 1-21 of US 9,511,198;
claims 1-11 of US 8,258,095;
claims 1-20 of US 8,623,817;
claims 1-18 of US 9,597,374;
claims 1-21 of US 8,485,180;
claims 1-20 of US 9,393,372;
claims 1-30 of US 8,227,409;
claims 1-19 of US 8,551,528;
claims 1-20 of US 8,734,845;
claims 1-20 of US 8,778,403;
claims 1-21 of US 9,630,930;
claims 1-21 of US 9,364,436;

claims 1-20 of US 9,662,461;
claims 1-23 of US 9,943,571;
claims 1-14 of US 10,130,581;
claims 1-18 of US 10,751,488;
claims 1-19 of US 10,342,938;	
claims 1-13 of US 10,046,031; 
claims 1-27 of US 10,201,672;
claims 1-12 of US 10,772,935;
claims 1-5 of US 10,857,207; 
claims 1-12 of US 10,307,464;
claims 1-19 of US 8,551,528;
claims 1-20 of US 8,734,845;
claims 1-20 of US 8,778,403;
claims 1-21 of US 9,630,930;
claims 1-21 of US 8,372,804;
claims 1-30 of US 9,006,175;
claims 1-14 of US 9,801,925;
claims 1-3 and 8-15 of copending Application No. 16/385,915;
claims 1-12 of copending Application No. 16/994,404; and
claims 1-9 of copending Application No. 17/105,399.
A separate rejection is made over each of the patent and applications listed above, however the rejections are presented in a consolidated form for the sake of brevity. Rejections over copending applications are provisional.

US 8,119,593 claims a dry powder composition comprising a fumaryl diketopiperazine and insulin (claim 10).
US 7,820,676 claims a dry powder composition comprising a fumaryl diketopiperazine (claim 10) and insulin (claim 3).
US 8,278,308 claims a composition comprising a fumaryl diketopiperazine (claim 6) and insulin (claim 3).
US 9,259,471 claims a composition comprising a fumaryl diketopiperazine (claim 1) and insulin (claim 3).
US 7,799,344 claims a microparticle comprising a fumaryl diketopiperazine (claim 9) and insulin (claim 12).
US 7,803,404 claims a microparticle comprising a fumaryl diketopiperazine (claim 16) and insulin (claim 11).
US 9,089,497 claims a microparticle comprising a fumaryl diketopiperazine (claim 19) and insulin (claim 20).
US 9,283,193 claims a microparticle comprising a fumaryl diketopiperazine and insulin (claim 1).
US 9,446,001 claims a microparticle comprising a fumaryl diketopiperazine (claim 13) and insulin (claim 15).
US 9,717,689 claims a microparticle comprising a fumaryl diketopiperazine (claim 1) and insulin (claim 16).
US 8,039,431 claims a dry powder medicament comprising a fumaryl diketopiperazine (claim 7) and insulin (claim 8).

US 9,241,903 claims a dry powder medicament comprising a fumaryl diketopiperazine (claim 3) and insulin (claim 8).
US 8,424,518 claims a dry powder medicament comprising a fumaryl diketopiperazine (claim 18) and insulin (claim 16).
US 8,912,193 claims a microparticle comprising a fumaryl diketopiperazine (claim 1) and insulin (claim 7).
US 9,192,675 claims a microparticle comprising a fumaryl diketopiperazine (claim 1) and insulin (claim 6).
US 9,339,615 claims a dry powder medicament comprising a fumaryl diketopiperazine (claim 9) and insulin (claim 5).
US 9,446,133 claims a microparticle comprising a fumaryl diketopiperazine (claim 1) and insulin (claim 10).
US 9,511,198 claims a dry powder medicament comprising a fumaryl diketopiperazine (claim 7) and insulin (claim 11).
US 8,258,095 claims a formulation comprising a fumaryl diketopiperazine (claim 2) and insulin (claim 2).
US 8,623,817 claims a formulation comprising a fumaryl diketopiperazine (claim 12) and insulin (claim 12).
US 9,597,374 claims a formulation comprising a fumaryl diketopiperazine (claim 2) and insulin (claim 2).
US 8,485,180 claims a formulation comprising a fumaryl diketopiperazine (claim 4) and insulin (claim 8).

US 8,227,409 claims a formulation comprising a fumaryl diketopiperazine (claim 1) and insulin (claim 10).
US 8,551,528 claims a formulation comprising a fumaryl diketopiperazine (claim 7) and insulin (claim 12).
US 8,734,845 claims a formulation comprising a fumaryl diketopiperazine (claim 7) and insulin (claim 9).
US 8,778,403 claims a formulation comprising a fumaryl diketopiperazine (claim 4) and insulin (claim 2).
US 9,630,930 claims a formulation comprising a fumaryl diketopiperazine (claim 14) and insulin (claim 10).
US 9,364,436 claims a formulation comprising a fumaryl diketopiperazine (claim 9) and insulin (claim 11).
US 9,358,352 claims a formulation comprising a fumaryl diketopiperazine (claim 6) and insulin (claim 10).
US 9,662,461 claims a formulation comprising a fumaryl diketopiperazine (claim 6) and insulin (claim 10).
US 9,943,571 claims a formulation comprising a fumaryl diketopiperazine (claim 12) and insulin (claim 12).
US 10,130,581 claims a dry powder medicament comprising fumaryl diketopiperazine (claim 3) and insulin (claim 9).
US 10,751,488 claims a medicament comprising fumaryl diketopiperazine (claim 9) and insulin (claim 5).

US 10,046,031 claims a dry powder inhaler comprising fumaryl diketopiperazine and insulin (claim 4).
US 10,201,672 claims a dry powder inhaler comprising insulin and fumaryl diketopiperazine (claim 12) and insulin (claim 6).
US 10,772,935 claims a dry powder composition comprising fumaryl diketopiperazine and insulin (claim 5).
US 10,857,207 claims a dry powder composition comprising fumaryl diketopiperazine and insulin (claim 2).
US 10,307,464 claims a composition for inhalation comprising fumaryl diketopiperazine and insulin (claim 12).
US 8,551,528 claims a dry powder (claim 3) composition comprising fumaryl diketopiperazine (claim 7) and insulin (claim 6).
US 8,734,845 claims a dry powder (claim 8) composition comprising fumaryl diketopiperazine (claim 7) and insulin (claim 6).
US 8,778,403 claims a dry powder (claim 1) composition comprising fumaryl diketopiperazine (claim 4) and insulin (claim 20).
US 9,630,930 claims a composition comprising fumaryl diketopiperazine (claim 14) and insulin (claim 15).
US 8,372,804 claims a dry powder (claim 3) composition comprising fumaryl diketopiperazine (claim 14) and insulin (claim 13).
US 9,006,175 claims an inhalable composition comprising fumaryl diketopiperazine and insulin (claim 16).

Copending Application No. 16/385,915 claims a pulmonary composition comprising fumaryl diketopiperazine and insulin (claim 15).
Copending Application No. 16/994,404 claims an inhalable composition comprising fumaryl diketopiperazine and insulin (claim 5).
Copending Application No. 17/105,399 claims an inhalable composition comprising fumaryl diketopiperazine and insulin (claim 4).
The claims of the aforementioned patents and applications do not recite a method of reducing postprandial glucose excursion comprising administering the fumaryl diketopiperazine-insulin compositions in proximity to the beginning of a meal, or a method of treating an insulin-related disorder comprising administering the fumaryl diketopiperazine-insulin compositions from 10 minutes prior to beginning a meal to 30 minutes after beginning a meal.
Pfützner teaches a pulmonary insulin formulation comprising insulin adsorbed to a fumaryl diketopiperazine microparticle (p. 591, col 1). Pfützner teaches pulmonary administration of the fumaryl diketopiperazine-insulin formulation to patients with an insulin-related disorder, type 2 diabetes (p. 592, col 2; Fig. 4). 
It would have been obvious to administer the fumaryl diketopiperazine-insulin composition claimed in the aforementioned patents and patent applications in proximity to the beginning of a meal or from 10 minutes prior to beginning a meal to 30 minutes after beginning a meal to a patient having an insulin-related disorder. One of ordinary skill in the art would have been motivated to do so given that Pfützner teaches that the fumaryl diketopiperazine-insulin formulation can be used in proximity to the beginning of a meal or for prandial administration (p. 593, col 2; p. 594, col 1). One of ordinary skill in the art would interpret the timing to be within the claimed range of 10 minutes prior to beginning a 
The resulting method meets all of the structural and active method step limitations of claims 1, 4, 11, 13, 17, and 18. With respect to claim 3, the formulation is dry powder (p. 592, col 1). With respect to claims 5, 14, and 19, the patients have type 2 diabetes (p. 592, col 2; Fig. 4).
Regarding the dose in claims 1-10, the claims use functional language to limit the dose of the insulin complexed with fumaryl diketopiperazine. Specifically, the claims require that the dose yields a total insulin exposure that does not substantially exceed that produced by the appropriate subcutaneous dose of insulin. The claims allow for a total insulin exposure below that produced by the subcutaneous insulin, and allow for insulin exposures above that produced by the subcutaneous insulin that are not substantially above. Pfützner is silent with respect to total insulin exposure, however, the 
The claims of the aforementioned patents and patent applications, and Pfützner are silent with respect to glucose excursions, glucose elimination rate, coefficient of variation, HbA1c ratios, and postprandial hypoglycemia resulting from administration of insulin complexed with fumaryl diketopiperazine. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, the limitations regarding total insulin exposure relative to subcutaneous administration in claim 1, postprandial glucose excursions in claims 1 and 6-9, HbA1c ratios in dependent claim 10, the risk of postprandial hypoglycemia in claims 2, 15, and 20, the glucose elimination rates in claims 11, 12, 15-17, and coefficient of variation in claim 17, flow from using the insulin complexed with fumaryl diketopiperazine in the manner taught by and obvious over the claims of the aforementioned patents and patent applications in view of Pfützner. 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday - Friday, 8 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christina Bradley/
Primary Examiner, Art Unit 1654


cmb